Case: 14-11985   Date Filed: 01/05/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11985
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:05-cr-00059-TJC-MCR-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


LEONARD D. GRICE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 5, 2015)

Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-11985     Date Filed: 01/05/2015   Page: 2 of 2


      Lisa Call, appointed counsel for Leonard Grice in this appeal, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the judgment revoking Grice’s supervised release and his

resulting sentence are AFFIRMED.




                                         2